Citation Nr: 0109766	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder, currently rated as 
30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1966 to December 1967, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's PTSD is currently productive of no more 
than mild to moderate impairment in the ability to establish 
and maintain effective interpersonal relationships, and mild 
impairment of the ability to obtain gainful employment, 
although the veteran appears to be generally functioning 
satisfactorily.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a higher 
initial disability rating for post-traumatic stress disorder, 
currently rated as 30 percent, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.10, 4.21, and 4.130, Diagnostic Code 9411 
(2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher initial disability rating for his 
service-connected post-traumatic stress disorder.  A review 
of the record reveals that in a December 1998 rating 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent rating, 
effective from June 1998, on the basis of symptoms documented 
by VA treatment and examination records.  The veteran 
disagreed with the RO's decision, maintaining that his post-
traumatic stress disorder is more severe than this rating 
reflects.  In a January 2000 statement of the case, the RO 
reconsidered the 10 percent rating and increased it to 30 
percent, effective June 1998 (the date of the veteran's 
initial claim).  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  The Board notes that as the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the 30 percent 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran was 
provided a VA examination in September 1998.  There is no 
indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

A review of the medical evidence of record reveals that in 
June 1998, the veteran sought treatment at the VA for 
complaints of post-traumatic stress disorder.  A mental 
evaluation was performed during which the veteran gave a 
history of having been married and divorced once.  The 
veteran had two children from the marriage, with whom he 
maintains contact on almost a daily basis. The veteran told 
the examiner that he was presently living with a woman with 
whom he has had a relationship for nine years.  He 
characterized that relationship as pretty solid but affected 
by his post-traumatic stress disorder symptoms.  He admitted 
to having one prior dysfunctional relationship that lasted 
twenty-nine years, in which he was unable to share on an 
intimate level.  The veteran related that when he left the 
service he worked in the floor covering business and 
eventually became an owner.  He remained in this business, 
mostly as an owner for the next twenty-five years.  In the 
past the veteran drank to the point of passing out, but ten 
years ago he stopped drinking.  The veteran related that he 
has been suicidal at least a couple of times and that he 
looks up to know one, affiliates with nothing, fears nothing, 
and is a loner.  

The record of the mental evaluation conducted during this 
first June 1998 visit to the VA revealed that the patient was 
intact intellectually, had a good memory-both remote and 
recent.  The examiner found no evidence of delusional 
material and no present suicidal or homicidal ideation.  
Further, the examiner noted that the veteran had trouble 
going to sleep and about once a month awakened from sleep 
with thoughts of Viet Nam.  The veteran thought of Viet Nam 
at least weekly and experienced flashbacks usually triggered 
by a loud noise.  The examiner described the veteran as 
hyperalert, hypervigilant, with a blunted affect.  The 
veteran had difficulty relating to people on an emotional 
level, which the veteran believed, caused his divorce.  The 
veteran related that he does nothing for fun and has become 
more and more depressed since he sold his business a year 
ago.  The veteran felt hopeless and helpless about his 
emotional problems.  The examiner found no evidence of 
psychosis, diagnosed post-traumatic stress disorder and 
depression, and assigned a global assessment functioning 
(GAF) score of 80.  

Later in June 1998 the veteran attended his first treatment 
session at the VA, during which the veteran related that he 
was not depressed all the time and did not need medication.  
The veteran presented with no active symptomatic presence of 
any major affective, anxiety, cognitive or organic mental 
disorder.  The veteran denied any present suicidal ideation.  
The examiner reported that there was no indication for the 
scheduling of any further appointments with him, writing that 
at this juncture the veteran was to be discharged from the 
clinic.  

During a September 1998 VA examination the veteran provided a 
history of flashbacks and nightmares on a regular basis, 
problems with avoidance behavior, anhedonia, detachment, 
increased startle response, concentration problems, and 
hypervigilance.  He denied any current suicidal, homicidal, 
or psychotic thoughts.  The veteran related that he has lived 
with his girlfriend for the past nine years, was married one 
prior time, and has two children who live in town.  He 
related that he currently drank no alcohol, but in the past 
he drank approximately one-half case per day resulting in 
relationship and other problems, but no legal problems.  The 
veteran denied any history of drug use.  The veteran related 
that he has not worked for the past fifteen months, and prior 
to that he worked in a carpet store.  The examiner observed 
that the veteran was agreeable and cooperative during the 
examination, appeared well groomed, and had no significant 
abnormalities in speech or behavior.  His mood was 
"alright"; affect was slightly constricted, slightly 
dysphoric and slightly anxious, but otherwise normal.  The 
veteran's thoughts were logical, sequential, and remarkable 
for containing no suicidal or homicidal ideation, 
hallucinations, paranoia, delusions, or obsessions.  His 
memory was intact for immediate, short-term and long-term 
recall.  The examiner found the veteran's attention and 
concentration to be normal, and his judgment to be intact.  
The examiner stated that the veteran had a mild to moderate 
degree of disability in his ability to maintain meaningful 
interpersonal relationships due to post-traumatic stress 
disorder symptoms.  Further, the examiner concluded that the 
veteran had mild impairment in his ability to maintain and 
obtain gainful employment due to post-traumatic stress 
disorder symptoms.  The examiner diagnosed post-traumatic 
stress disorder and assigned a GAF score of 52.  

As noted above, the RO assigned a 30 percent rating for the 
veteran's post-traumatic stress disorder pursuant to the 
schedular criteria set forth under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A mental disorder is evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 30 percent 
evaluation is assigned if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
DC 9411.

After thoroughly reviewing the evidence of record, as 
summarized above, the Board finds that evidence supports a 30 
percent rating, but no higher.  The evidence shows that the 
veteran's post-traumatic stress disorder symptomatology 
consists of a depressed mood, sleep impairment characterized 
by difficulty falling asleep, nightmares, and waking to 
thoughts of Viet Nam.  The veteran reports recurring 
intrusions of thoughts of Viet Nam to include, flashbacks 
triggered by loud noises and startle responses; being 
hyperalert and hypervigilant; having a blunted affect; 
engaging in avoidance behavior, anhedonia, and detachment; 
and having difficulty concentrating.  Taken together these 
symptoms demonstrate a level of severity consistent with a 30 
percent disability rating.

The Board has considered whether the evidence of record more 
closely approximates the higher, 50 percent rating, and for 
the reasons set forth below finds that it does not.  The 
Board is of the opinion that, overall, the evidence of record 
does not show that the veteran experiences a reduced 
reliability and productivity due to symptoms of post-
traumatic stress disorder.  The Board acknowledges that the 
veteran reports having prior alcohol problems, that he ended 
his marriage some nine years before 1998, and that he 
considers himself a loner who looks up to no one and is 
affiliated with nothing.  However, the Board points out that 
the veteran reportedly stopped drinking in 1988, and has 
maintained a rather solid relationship with a woman and his 
two children for over nine years.  This evidence, combined 
with the opinion of the September 1998 VA examiner that the 
veteran had only mild to moderate problems maintaining 
meaningful interpersonal relationships due to post-traumatic 
stress disorder, demonstrates a level of success in making 
and maintaining interpersonal relationships that cannot 
accurately be characterized as reflecting a social impairment 
with reduced reliability and productivity.

The Board also has considered the fact that the veteran 
relatively recently sold his successful business.  In the 
Board's view this does not suggest a reduction in reliability 
and productivity such as would satisfy the criteria of the 50 
percent rating.  In that regard, while the veteran reports 
selling his business, which he spent 15 years building, there 
is no evidence that the veteran is unable to obtain other 
gainful employment.  In the veteran's substantive appeal, 
received in February 2000, he reported that he had worked for 
four and a half months during the prior year.  He indicated 
that he did not last longer at that job, as he was unable to 
function at a level that made him productive.  While the 
veteran claims that his post-traumatic stress disorder is 
impeding his ability to remain employed, the Board finds that 
the objective medical findings regarding the veteran's 
symptoms indicate that his impairment is no more than mild.  

In addition, the Board observes that the record shows no 
evidence of most of the other symptoms outlined in DC 9411.  
For example, there is no evidence of any speech abnormality; 
no panic attacks; no difficulty understanding or any other 
thought-related problems; no suicidal or homicidal ideation, 
hallucinations, paranoia, delusions or obsessions; no memory 
problems; and no judgment or abstract thinking problems.  
Furthermore, while the veteran was found to have depression, 
flashbacks and nightmares, there is no evidence that these 
symptoms have impacted his reliability or productivity beyond 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Overall, 
the veteran appears to be generally functioning 
satisfactorily, with routine behavior and self-care, and 
normal conversation.  

With respect to the GAF, the Board is of the view that 
although the veteran's most recent GAF score decreased to 52, 
(as compared to a GAF of 80 in a June 1998 VA treatment 
record), that score reflects no more than moderate difficulty 
in social and occupational functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); 38 C.F.R. 
§ 4.130.  Combining this score with other objective factors, 
the Board does not find that a 50 percent rating under DC 
9411 is warranted.  In that regard, in the September 1998 VA 
examination, the veteran was noted to be agreeable and 
cooperative, and had no significant abnormalities in speech 
or behavior.  His affect was slightly constricted and 
anxious, but otherwise normal.  His memory was intact, and 
judgment was described as intact.  The examiner concluded 
that the veteran had mild impairment in his ability to 
maintain and obtain gainful employment due to post-traumatic 
stress disorder symptoms.  Thus, the Board finds that the GAF 
score of 52, in combination with the other evidence of 
record, does not warrant a rating in excess of 30 percent.  
In short, the Board finds that the evidence pertaining to the 
veteran's post-traumatic stress disorder disability, 
considered as a whole from June 1998 forward, more closely 
approximates the 30 percent disability rating.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's post-
traumatic stress disorder and its effect on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also considered the 
severity of the post-traumatic stress disorder during the 
entire period from the initial assignment of the 30 percent 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  The Board has likewise considered the 
"benefit of the doubt" rule in rendering the foregoing 
decision, but there is not such a state of equipoise of the 
positive evidence and the negative evidence to warrant 
entitlement to an increased rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for post-traumatic stress disorder at this 
time.

Additionally, the evidence does not reflect, nor does the 
veteran contend, that the veteran's service-connected post-
traumatic stress disorder has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a higher disability rating, currently evaluated 
as 30 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

